Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 1 of 38




               EXHIBIT A
         Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 2 of 38




THE U1’JITED STATES DISTRICT COURT FOR
THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                        x

CFPB,                                                          Case No. 3:17-CV-00101-RDM

                       Plaintiff,

               v.                                                    DECLARATION OF DR.
                                                                     XIAOLING LIM ANG
NAVIENT CORP, et al.,

                       Defendant.

                                                        x


                              Declaration of Dr. Xiaoling Lim Ang

    I, Dr. Xiaoling Lim Ang, make this declaration based on my personal knowledge and

    hereby declare:

               Introduction

    1.         My name is Dr. Xiaoling Lim Ang. I am an Associate Director in the New York

         City office of National Economic Research Associates (“NERA”).

    2.         I submit this Declaration in response to a letter from Nick Jabbour of the Consumer

         Financial Protection Bureau (“CFPB”) to the Honorable Thomas I. Vanaskie dated

         December 27, 2019 (“CFPB letter”). The CFPB letter references certain documents for

         which the CFPB has requested in camera review. I do not have access to those documents

         and have not reviewed them in preparing this declaration.

    3.         The CFPB letter misrepresents my role and work as an economist at the CFPB,

         including suggestions that I was substantively involved in the above-captioned litigation

         (the “Litigation”) or a purported enforcement investigation of Navient. In fact, during my
     Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 3 of 38




     tenure at the CFPB, I was a research economist working on general policy issues. I was

     not on an enforcement team; I did not work on any investigation of Navient; I do not recall

     ever being aware of any CFPB investigation or enforcement proceeding against Navient;

     and I did not work with any Navient borrower-level student loan servicing data.

4.          Further, while I have no or little recollection of the handful of interactions identified

     in the CFPB letter, the occasional discussions I had with enforcement attorneys during my

     time at the agency were (a) part of interdisciplinary meetings with personnel from other

     CFPB offices, or (b) in a consultative capacity to help explain general industry data

     collection, structure, and processing questions. At no time did I work substantively on the

     merits or strategies of any enforcement matter involving Sallie Mae, its successor,

     Navient, or any other student loan servicing firm.

            Education and employment background

5.          I have an MS and BS in mathematics from Loyola University Chicago, an MA in

     economics from Princeton University, and a PhD in economics from Princeton

     University.

6.          I began working at the CFPB in July 2011. During my entire time at the agency, I

     worked as an Economist in the Office of Research in the Research, Markets, and

     Regulations Division of the CFPB.

7.          I left the CFPB on November 10, 2015 to pursue an opportunity in economic

     consulting at Edgeworth Economics LLC (“Edgeworth”). When I left the agency, my

     official title was “Economist” and my grade was CN-60. I was not a senior or high level

     official at the agency.
         Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 4 of 38




                My role and experience at the CFPB

    8.          My role at the CFPB was to conduct research and to work on policy issues

         germane to the agency’s regulatory functions. In this role, I primarily (a) worked on

         agency policy projects; and (b) reviewed agency documents, including reports and

         Federal Register notices, as part of an internal clearance process prior to their public

         release.

    9.          While at the CFPB, my work cut across different product and service markets,’

         including the student loan servicing market. For that market, my knowledge of the

         structure of student loan servicing data was largely based on public sources.

         Information on data fields generally collected on federal student loans is also available

         publicly from the Department of Education and the Common Manual, which is

         developed by participating guarantors “who have agreed to adopt uniform policies.”2

         Federal student loan servicing data have been reported by multiple servicers and lenders,

         including Sallie Mae (the predecessor to Navient), since before the CFPB began

         operations in July 2O11. Since the 1 990s, federal student loan origination and servicing

         data have been collected by the Department of Education through the National Student

         Loan Data System (“NSLDS”), to which information must be reported monthly to




‘In this declaration I use the term “market” as it is used in the CFPB Larger Participant Rule for
Student Loan Servicing Market (12 C.F.R. §1090.106).
2
  Common Manual, “Common Manual: Unified Student Loan Policy,” December 2012, available
at https ://commonmanual.org/doc/ICMarchive/20 12/1CM 1212 .pdf (“Common Manual”), 1.

 US Department of Education, Federal Student Aid, “Loan Servicing Information         —   Sallie Mae
Begins Servicing Direct Loans,” July 14, 2010, available at
https ://ifap. ed.gov/eannouncements/07 141 OSallieMaeBeginsS ervicingDL.html.

                                                 -3-
           Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 5 of 38




           NLSDS by federal Direct Loan Program Servicers “from the time the loan originates

           until the loan defaults or is otherwise closed.”4

     10.          While at the CFPB, I also served on occasion as an economic and policy resource

           for employees across the CFPB, including enforcement attorneys. The discussions and

           other communications that I had with enforcement attorneys generally related to data

           structures that could occur in the course of business for participants in a particular

           market (e.g., what data fields might be collected, how such data might be processed,

           stored, and retrieved, etc.).

     11.          I do not recall ever speaking with enforcement attorneys about any investigation

           or enforcement proceeding involving a particular firm, including Navient. Because I

           consulted on general industry data structure, collection, and policy questions, my

           responses were based on my expertise as an economist and provided independently of

           the facts, merits, or other circumstances of any individual firm. As such, my responses

           would not have been specific to Navient and likely would apply equally to other student

           loan servicing firms, such as Nelnet, Great Lakes Educational Loan Services, mc,

           Granite State-GSMR, and MOHELA.5

     12.          During my agency tenure, I also reviewed data from student loan lenders, but

           such data were always de-identified—similar, for example, to the data included in the




 Department of Education. “Discussion of NLSDS.” March 31. 1995, available at
https ://ifap.ed.gov/dpcletters/attachments/nslds.pdf, 6. Also referenced at
https://ifap.ed.gov/dpcletters/doc0650bodyofiext.htm (“NLSDS 1995”).

 Department of Education, federal Student Aid, “Loan Servicing Contracts,” last accessed
January 6, 2020, available at https ://studentaid.gov/data-center/business-info/contracts/loan
servicing.

                                                   -4-
             Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 6 of 38




             2012 Private Student Loan Report.6 De-identified data are blended data that are not

             described or presented as relating to any specific firm. A common—and encouraged—

             practice at the CFPB was to use such data and discussions with financial institutions for

             policy research. The fiscal Year 2013-2017 Consumer financial Protection Bureau

             Strategic Plan (the “Plan”) states that one of the CfPB’s goals is to “[i]nform the public,

             policy-makers, and the CFPB’s own policy-making with data-driven analysis of

             consumer finance markets and consumer behavior.”7 The Plan further states that “[t]he

             CFPB’s research will support building an understanding of the markets we regulate and

             the nature of consumer behavior in these markets. It will also support the consideration

             of the potential benefits and costs of the CfPB’s work to consumers and institutions,

             including effects on access by consumers to consumer financial products or services.”8

       13.         Consistent with the Plan, my job as a CFPB economist was to understand how

             businesses and products and services work. This included understanding how data are

             generated and used in the course of business. My policy work involved learning about

             market participants, including through interactions with other CFPB employees

             (including those who had in-person meetings or correspondence with market

             participants); research (by CFPB staff, contractors, and external researchers); contact

             with external persons; and formal Requests for Information. Requests for Information




6
 Consumer Financial Protection Bureau, “Private Student Loans,” August 29, 2012, available at
https ://files.consumerfinance. gov/f/20 I 207 cfpb Reports Private-Student-Loans.pdf, 7.

 Consumer Financial Protection Bureau. Consumer Financial Protection Bureau Strategic Plan
FY 2013-2017 (April 2013), available at https ://files. consumerfinance. gov/f/strategic-plan.pdf,
24.
8jj•


                                                    -5-
          Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 7 of 38




          are public solicitations for input to help inform policy, and, Requests for Information on

          student loan servicing issues “become part of the public record and are subject to public

          disclosure.”9

    14.         I also participated in cross-bureau policy working groups comprised of

          representatives from various CFPB divisions. An organizational chart identifying these

          different divisions is attached as Exhibit 1. The meetings and discussions involved

          upwards of 20 representatives, and were of a generalized nature and not specific to any

          firm or enforcement action. One of these cross-bureau groups, the Student Loan

          Working Group, included representatives from Supervision, Enforcement, and Fair

          Lending; Consumer Education and Engagement; Research, Markets, and Regulations;

          and Legal, General Counsel. I recall that the representatives from Supervision,

          Enforcement, and Fair Lending included Brandis Anderson and Cynthia Lesser. Other

          enforcement attorneys also participated in multiple policy meetings and discussions of

          this kind during my time at the CFPB.

    15.         In sum, my role as an economist in the Office of Research involved working on

          policy projects and, on occasion, serving as a consulting resource for CFPB employees

          on agency policy and general industry data questions. I was never assigned to any

          enforcement matter and do not recall ever being involved in the merits (or other

          particular facts or circumstances) of any enforcement investigation or proceeding.




  80 FR 29302, 29303 (May 21, 2015) (“All comments, including attachments and other
supporting materials, will become part of the public record and subject to public disclosure.
Sensitive personal information, such as account numbers or social security numbers, should not
be included. Comments generally will not be edited to remove any identifying or contact
information.”)

                                                  -6-
           Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 8 of 38




                  CFPB structure

     16.          The Office of Research, where I worked during my entire tenure at the CFPB, is

           in the Research, Markets, and Regulations Division (the “Research Division”) of the

           CFPB. Enforcement personnel are within the Supervision, Enforcement, and Fair

           Lending Division (the “Enforcement Division”) of the CFPB.

     17.          During my time at the CFPB, the Research Division and the Enforcement

           Division were located in separate buildings.10 The Enforcement Division also has

           restricted access electronic files and folders. I did not have access to these files,

           including any files relating to Navient.

                  CFPB ethics counsel advised me on post-government employment rules

     18.          In anticipation of my move to the private sector, I affirmatively sought guidance

           from CFPB ethics counsel, Amber Vail, on my post-separation work activities. I had

           three conversations with Ms. Vail to inquire about ethics rules that I should be aware of,

           such as a recusal period for working on CFPB-related cases.

     19.          My first discussion with Ms. Vail occurred by email on October 6, 2015. A true

           and correct copy of my email exchanges with Ms. Vail are attached as Exhibit 2. As

           shown in the emails, I informed Ms. Vail that I would be leaving the CFPB to join the

           private sector. I asked what ethics rules I should consider. In response, Ms. Vail

           provided me the CFPB’s post-employment ethics briefing rules, attached as Exhibit 3.




10
   When I started, the Research Division was in 1801 L St NW, Washington, DC, 20006, and the
Enforcement Division was in 1750 Pennsylvania Aye, Washington, DC 20006. When I resigned
from the CFPB, the Research Division was in One Constitution Square, 1275 First St NE,
Washington, DC 20002, and the Enforcement Division was in 1625 Eye St NW, Washington,
DC 20006.

                                                      -7-
      Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 9 of 38




20.         I reviewed the ethics rules, which explain tl4at the “Ban On Switching Sides”

      applies only to CFPB employees who “participated personally and substantially” on a

      specific matter. The rules further explain that “[t]o participate substantially means your

      involvement must be of significance to the matter, although it does not have to be

      determinative of the outcome of a particular matter. If you merely have knowledge of

      the matter, routine or superficial involvement, or involvement on a peripheral or

      administrative issue, you are not “substantially” involved. If you are not involved in the

      substantive merits, you may not be substantially involved, even though you put a lot of

      time into the matter.”

21.         After reviewing these rules, I determined that the ban on switching sides should

      be inapplicable because, as an economist in the Office of Research, I was not

      substantially involved in any enforcement investigation or proceeding. I again contacted

      Ms. Vail to confirm my conclusion was correct. These discussions were by telephone

      on or about October 6, 2015, and on the day of my separation from the CFPB,

      November 10, 2015. I described to Ms. Vail how I occasionally fielded questions from

      enforcement attorneys about data collection, structure, and processing related to student

      loan servicing firms. I specifically asked Ms. Vail if these occasional interactions with

      enforcement attorneys would present any conflict were Ito accept work in the private

      sector involving a particular firm. Ms. Vail confirmed that no conflict would arise.




                                             -8-
          Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 10 of 38




                   Published Article on the Navient Litigation

       22.         On March 30, 2017, after leaving the CFPB, I published an article, titled “Student

             Loan Repayment Options In Light Of CFPB V. Navient” in Law360.” The article

             stemmed from the CF PB’s filing of the Litigation against Navient, and provided my

             analysis of the agency’s primary arguments and the relative risks and benefits of

             forbearance versus income-based repayment of student loans from my perspective as an

             economist. The article was based entirely on the CfPB’s complaint and other public

             information.

       23.         On April 3, 2017, I spoke at CBA Live 2017, a conference hosted by the

             Consumer Bankers Association, in Dallas.’2 Several CFPB employees, including

             Michael Pierce, Deputy Assistant Director, Senior Advisor to the Student Loan

             Ombudsman, were in attendance at the                  At a reception at CBA Live 2017,

             Patricia Scherschel, Student Loan Program Manager at the CFPB, also mentioned that

             she had seen the article. At no time did any CFPB personnel object to or raise any

             questions about my publication of the article.

                   Expert report and data sources

       24.         On February 6, 2018, over two years after I left the CFPB, I was retained by

             Wilmer Cutler Pickering Hale and Dorr LLP (“WilmerHale”) to provide consulting




“Xiaoling Ang, “Student Loan Repayment Options In Light Of Cf PB V. Navient,” March 30,
2017, Law360, available at https ://www. law3 60. comlarticles/907526/student-loan-repayment-
options-in-light-of-cfb-v-navient. A copy of the article is also attached as Exhibit 4.
12
   Consumer Bankers Association, “CBA Live 2017, Where it Begins: Program,” available at
https ://consumerbankers com/sites/default/files/CBA%2OLIVE%20final%20Program.pdf, 11.
                             .




     Id. at 12.

                                                    -9-
  Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 11 of 38




      services and, upon request, expert witness testimony in connection with WilmerHale’s

      representation of Navient Corporation, Navient Solutions LLC, and Pioneer Credit

      Recovery, Inc. (collectively, “Navient”) in the Litigation. WilmerHale informed me that

      I had been identified as a potential expert witness based in part on my Law 360 article. I

      accepted this engagement after determining in good faith that it was fully appropriate,

      based on my lack of involvement in any enforcement investigation or proceeding against

      Navient while at the CFPB, as well as the guidance that I received from the CFPB’s

      ethics counsel.

25.         On October 2, 2018, I left Edgeworth and on October 8, 2018, Ijoined NERA. At

      NERA, I continued the consulting and expert witness work I began at Edgeworth for

      WilmerHale in the Litigation.

26.         for my report dated November 8, 2019, I was asked to review and evaluate the

      opinions expressed in the Amended Expert Report of Charles H. Mullin dated October

      21, 2019 (“Mullin Report”).

27.         The analysis presented in my report relies on either publicly available data or data

      provided to me by WilmerHale during the course of my engagement with WilmerHale

      for the Litigation. Industry data that I had access to at the CFPB was always de

      identified data from multiple market participants. I did not have access to any of the

      Navient data used in my report. Moreover, the analyses and opinions in my report are

      consistent with the general points that I made in my Law 360 article.

            The CFPB letter mischaracterizes my occasional multidisciplinary and
            consultative discussions with enforcement attorneys

28.         As previously stated, I was never assigned to any enforcement matter at the CFPB

      and have no recollection of any Navient investigation or enforcement proceeding. The


                                            -   10-
  Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 12 of 38




      Litigation was not commenced until January 18, 2017, more than 14 months after I left

      the CFPB. The first time that I learned about the existence of the Litigation was from

      reading the publicly posted Complaint.

29.         The CFPB letter (at pages 2-3) identifies five supposed instances over a three-year

      period in which I allegedly worked on an investigation of Navient. To the best of my

      recollection, these few, episodic instances involved meetings, clearance process review,

      cross-bureau policy working group discussions, and occasional discussions with

      enforcement attorneys about student loan servicing industry data questions. Each

      interaction was consistent with my policy and consultative roles as an economist. As

      such, my participation would have been independent of any purported investigation of

      Navient.

30.         More specifically, item (1) on page 2 of the CFPB letter describes two meetings

      in the October 2013 time period, one of which was “in the Office of Research”, and the

      other “with enforcement attorneys.” As to the meeting within my own Division, the

      Office of Research, I do not recall it, but meetings with my colleagues in the Office of

      Research generally involved academic and economic research relating to agency policy

      matters. These meetings often included other economists and scientists with research

      doctorates (“PhDs”) in the Office of Research. We were expected to perform self

      directed academic research to help inform agency policy. This included thinking about

      how to answer policy research questions rigorously and credibly with data, which

      required (a) learning about how data are collected and generated and (b) working with

      parties providing data for a research study to make sure that the interpretation of the

      fields and extracts are appropriate. Responding to a data request for any purpose (e.g.,



                                             -11-
       Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 13 of 38




           voluntary data submission for policy research, as part of a supervisory exam) can be

           burdensome. Having a plan and strategy for how to request data, particularly when there

           may be multiple questions that the data may be used to answer, can be efficient and

           reduce the burdens on the party responding to the data request. To the best of my

           knowledge, item (1) in the CFPB letter refers to one such meeting about these kinds of

           issues. It was a group of PhDs and research staff discussing policy and research

           unrelated to any investigation of Navient.

     31.         As for the meeting with enforcement attorneys described in item (1), I have

           minimal recollection of this event but believe that it involved multiple agency personnel,

           including representatives from the Office of Markets team, and was a policy discussion

           about how payment allocation may affect consumers. For example, if the excess

           payment from a double payment is allocated to principal it may lower the next monthly

           payment because less interest is accrued. If the overpayment amount is considered an

           advance payment, and the consumer fails to make the next payment, the excess payment

           can be applied to avoid late fees. To inform policy, I was interested in how this could

           potentially be measured using transactional data. The CFPB used transactional data for

           a variety of policy purposes, including the June 2013 CFPB Study of Overdrafi

           Programs.’4 I do not recall this meeting involving any discussion of Navient, any

           Navi ent-specific data, or any investigation of Navient.

     32.         Item (2) on page 3 of the CFPB letter describes a meeting with enforcement

           attorneys about data. I do not recall this particular meeting. But, as previously stated, I




14
   CFPB, “CFPB Study of Overdraft Programs,” June 2013, available at
https :1/files. consumerfinance. gov/f/20 13 O6cfpb_whitepaperoverdraft-practices.pdf.

                                                  -   12   -
  Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 14 of 38




      was occasionally consulted by various agency staff, including enforcement attorneys,

      about how data might be used in a particular type of business (e.g., for a mortgage

      servicer) and how data could be described. Any input that I provided to the enforcement

      attorneys would have been based on my knowledge of general industry data collection

      and processing matters and independent of any specific finm Item (2) also references a

      communication in which I was allegedly told that there was a “broader investigation”

      that maybe connected in some fashion to Sallie Mae. I have no recollection of this

      communication or of the context or nature of any investigation involving Sallie Mae or

      any other student loan servicing firms.

33.         Items (3) and (4) refer to civil investigative demands (“CIDs”) that purportedly

      related to Navient. I do not recall these CIDs or whether they involved multiple student

      loan servicing firms or were related more specifically to Navient. Nonetheless, to the

      extent that I had involvement in these communications, it would have been on an ad hoc

      basis and in my consultative capacity on general industry data questions—independent

      of the merits, facts, or circumstances of any enforcement investigation or proceeding.

      As noted, my understanding of the structure of federal student loan servicing data was

      informed by NSLDS documentation and public sources, and thus was general to federal

      student loan servicing firms—not specific to Navient. For example, enforcement

      attorneys sometimes asked me questions about how data fields could be described and

      how data could be requested. In response, I would give them a bullet point list of

      relevant factors to consider when phrasing data requests (e.g., there may be one table for

      customer contact information and one table for transactions). Such input was on a

      fundamental conceptual level about how data are stored, not specific to any firm.



                                            -   13   -
  Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 15 of 38




34.         Finally, item (5) in the CFPB letter references “draft conduct provisions.” While

      at the CFPB, I recall being involved in policy discussions regarding general conduct

      principles and how to write regulations and propagate good conduct in an industry. To

      the extent that I discussed conduct policies or provisions with the enforcement attorneys,

      it would have been based on my understanding of best practices and standards for

      student loan servicing firms generally, and not specifically for Navient. I do not recall

      ever being informed of any “possible settlement” with Navient, or being aware of any

      investigation or enforcement proceeding against Navient.

            The CFPB letter refers to unrelated public documents and materials that
            likewise are not specific to Navient

35.         The CFPB letter also points (at pages 4-5) to other aspects of my work at the

      CFPB. None of this work related to any investigation or enforcement proceeding

      involving Navient, either.

36.         The bullet point on page 4 of the CFPB Letter lists multiple public documents that

      I reviewed as part of my role in the agency’s internal clearance process. As noted, this

      process involved individuals in offices across the CFPB reviewing a document shortly

      before it was released publicly. As a member of the Office of Research who had

      devoted time to reviewing the economic literature on student loans and worked on

      policy projects in the area, the task fell to me for the following documents (none of

      which relate specifically to Navient):

            a. “The Bureau’s 2015 request for information on student loan servicing issues;”

            b. “The September 2015 report entitled ‘Student Loan Servicing: Analysis of

                Public Input and Recommendations for Reform’;” and

            c. “The October 2015 Student Loan Ombudsman Annual Report.”


                                               -   14   -
       Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 16 of 38




    37.         The CFPB letter also states that I participated in the review of or drafting of “the

          materials drafted in October 2015 that were to be used for the focus groups that resulted

          in the ‘Payback Playbook.” The “Payback Playbook” is not Navient-specific.’5

          Moreover, it is standard practice for an agency to have internal policy discussions that

          are not shared with the general public. I have not shared any such internal policy

          discussions with WilmerHale. Instead, I have relied exclusively on information that the

          CFPB has disseminated in publicly available policy documents.

    38.         The CFPB letter also references a January 2014 request for notes from a site visit

          to Sallie Mae. I remember that I was not part of the site visit team, but that the team

          included personnel from the Office of Markets and the Office of Students. I do not

          recall any enforcement attorneys participating in the visit. Further, I understood the

          purpose of the site visit was to learn more about how a student loan servicing firm

          works. In other words, it was a data collection exercise that could be applied to general

          policy and research. I do not recall ever being provided with the notes. And I do not

          recall this site visit relating in any way to an investigation or enforcement proceeding

          involving Sallie Mae (or Navient).

    39.         finally, the CFPB letter references a “large credit reporting project in which the

          division in which [I] worked engaged in an effort to provide guidance to the U.S.

          Department of Education regarding credit reporting codes.” While I was in the Office of

          Research, I recall reviewing student loan-related records in the CCP (“Consumer Credit

          Panel”), a de-identified, 1 -in-48 sample of credit records purchased from a national




‘
   CFPB, “Student Loan Payback Playbook,” last accessed January 6, 2020, available at
https ://www. consumerfinance. gov/payback-playbook/.

                                                 -   15   -
       Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 17 of 38




           credit reporting agency.’6 I used the CCP only for research and policy purposes. I could

           not differentiate between student loan servicing firms in the CCP data. Because the

           Department of Education did not have access to such credit reporting data, the CFPB

           was providing insight from our review of such data to the U.S. Department of Education

           to help inform this sister agency about general credit reporting matters. The project was

           not specific to Navient and did not involve any identifiable Navient data.

     40.         I declare under penalty of perjury that the foregoing is true and correct. Executed

           on January 10, 2020.




                                                     ‘ing




16
  See, e.g., Consumer Financial Protection Bureau, “Buying a House: Know the Process,”
avail able at https ://www. consumerfinance. gov/owning-a-home/process/sources/.

                                                 -   16   -
Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 18 of 38




            EXHIBIT A-1
       Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 19 of 38



                     Figure 1: CFPB Organization Chart as of February 27, 2013




Source: Consumer Financial Protection Bureau Strategic Plan 2013-2017, 38.


                                                       5
Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 20 of 38




            EXHIBIT A-2
        Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 21 of 38




---------- Forwarded message ----------
From: Ang, Xiaoling (CFPB) <Xiaoling.Ang@cfpb.gov>
Date: Tue, Oct 6, 2015 at 11:13 AM
Subject: FW: Post-separation ethics considerations
To: Lingling Ang <xiaoling.ang@gmail.com>




From: Vail, Amber (CFPB)
Sent: Tuesday, October 06, 2015 10:57 AM
To: Ang, Xiaoling (CFPB)
Subject: RE: Post-separation ethics considerations




Hi Ling Ling,



Yes, that is correct. The post-government employment rules tend to restrict you from
“switching sides” when you worked on a particular matter involving specific parties.
However, for Bureau employees who worked on regulations or broad policy decisions, the
post government employment rules do not apply to most of the projects that they worked
on while at the Bureau. Therefore, if you did not work on a specific enforcement or
supervisory matter while you were at the Bureau, you could do so after you leave the
Bureau. Similarly, if you worked on the larger participant rulemaking while at the Bureau,
you could still advise firms on how the this rule would apply to them after you leave the
Bureau because it is not deemed to be a “particular matter involving specific parties.”



I hope that this answers your question. Of course, if you ever have any questions after you
leave the Bureau about whether you may work on a certain matter or issue, you should feel
        Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 22 of 38




free to contact me. This happens all the time.



Best,

Amber




From: Ang, Xiaoling (CFPB)
Sent: Tuesday, October 06, 2015 10:37 AM
To: Vail, Amber (CFPB)
Subject: RE: Post-separation ethics considerations




Hi Amber,




One additional question relating to the definition of “matter.” I’ve worked on various
larger participant rulemakings and Title XIV rulemakings, but not directly on related
enforcement of supervision matters related to specific entities or persons. Does this
mean that I could participate in matters that relate to specific firms without triggering an
ethics violation under II.1.b in the document you sent?




Thanks,

Ling Ling




From: Vail, Amber (CFPB)
Sent: Tuesday, October 06, 2015 10:24 AM
To: Ang, Xiaoling (CFPB)
Subject: RE: Post-separation ethics considerations
        Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 23 of 38




Hi Ling Ling,



Congratulations on your new position. I am sad to hear that you are leaving but I am
certain that this is a wonderful opportunity for you.



Attached is a summary of the post-government employment rules, which will apply to
you. Please review and let me know if you would like to further discuss.



Congratulations again!



Best,

Amber




From: Ang, Xiaoling (CFPB)
Sent: Tuesday, October 06, 2015 10:20 AM
To: Vail, Amber (CFPB)
Subject: Post-separation ethics considerations




Dear Amber,




I am leaving the Bureau in mid-November to join Edgeworth Economics as a Principal
Consultant. I was wondering if there are any ethics rules that I should be aware of, such
as a recusal period or rules of engagement with current Bureau employees. I’m a CN-60
         Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 24 of 38




economist in the office of research, and am not directly working on any enforcement or
fair lending matters.




Thanks,

Ling Ling



******************************************************************************

Xiaoling Lim Ang, PhD

Economist, Office of Research

Research, Markets, and Regulations

Consumer Financial Protection Bureau

Phone: 202-435-7686

E-mail: xiaoling.ang@cfpb.gov

consumerfinance.gov



Confidentiality Notice: The information contained in this transmittal, including attachments if any, may be confidential or
privileged under applicable law, or otherwise may be protected from disclosure to anyone other than the intended
recipient(s). Any review, use, distribution, or copying of the contents of this e-mail or its attachments by any person other
than the intended recipient for any purpose other than its intended use, is strictly prohibited and may be unlawful. This
communication is not intended as a waiver of the confidential, privileged or exempted status of the information transmitted.
If you have received this e-mail in error, you should permanently delete the e-mail and any attachments. Do not save, copy,
disclose, or rely on any part of the information contained in this e-mail or its attachments. Also immediately notify the
sender of the misdirection of this transmittal. Your cooperation is appreciated.
Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 25 of 38




            EXHIBIT A-3
      Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 26 of 38




                 POST-EMPLOYMENT ETHICS BRIEFING
                   (for Employees Other Than Executives)
                                          (as of 2-18-2015)


I.      FORMER SENIOR EMPLOYEES – ONE-YEAR COOLING OFF PERIOD
        1.      One-Year No-Contact Rule. If you are a former “senior employee,” you must
not for a period of one year after leaving government service attempt to influence CFPB
regarding official action. This means you may not make any communication or appearance on
behalf of any other person, with intent to influence, before any officer or employee of CFPB in
connection with any matter on which official action is sought. Violations are subject to criminal
prosecution and fines. 18 U.S.C. § 207(c).

       2.      Definition of “Senior Employee”. Employees whose rate of basic pay is equal to
or exceeds 86.5 percent of the rate for level II of the Executive Schedule (EL II). “Rate of basic
pay” does not include locality pay, bonuses, awards, or other allowances.
        For calendar year 2015, the applicable rate of basic pay is $158,555.
        For calendar year 2015, with Washington, DC locality pay included, it is $187,094.
        For localities other than DC, use the 2015 rate of basic pay above, and add the
           locality pay amount applicable to the employee’s official duty station, to arrive at the
           2015 pay amount for that locality.

       3.      One-Year Ban on Advising Foreign Entities. If you are a former “senior
employee,” you must not within one year of leaving after government service, represent, aid, or
advise a foreign entity with the intent to influence a United States government decision.
Violations are subject to criminal prosecution and fines. 18 U.S.C. § 207(f).

II.     ALL FORMER EMPLOYEES – BAN ON SWITCHING SIDES
        1.       Lifetime Ban. You must not, on behalf of someone else, try to influence any
federal government agency, officer, or employee concerning the same particular matter involving
specific parties in which you participated personally and substantially for the government at any
time, for the lifetime of that particular matter. Violations are subject to criminal prosecution and
fines. 18 U.S.C. § 207(a)(1).

        a. "Particular Matter Involving Specific Parties" (5 C.F.R. § 2641.201(h)): matters that
involve deliberation, decision, or action that is focused on the interests of specific persons.
These matters may include a contract, claim, application, judicial or other proceeding, request for
a ruling or other determination, controversy, investigation, or charge. Such a matter typically

CFPB Ethics Office:
Post-Employment Ethics Briefing (for Employees Other Than Executives )                      Page 1
      Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 27 of 38




involves a specific proceeding affecting the legal rights of the parties or an isolatable transaction
or related set of transactions between identified parties, such as a specific contract, grant, license,
enforcement action, administrative adjudication, or court case.

        b. “Personal and Substantial Participation” (5 C.F.R. § 2641.201(i)):

            (1) Participate means to take an action as an employee through decision, approval,
            disapproval, recommendation, the rendering of advice, investigation, or other such
            action, or to purposefully forbear in order to affect the outcome.

            (2) To participate personally means to participate directly or through the direct and
            active supervision of any subordinate.

            (3) To participate substantially means your involvement must be of significance to
            the matter, although it does not have to be determinative of the outcome of a
            particular matter. If you merely have knowledge of the matter, routine or superficial
            involvement, or involvement on a peripheral or administrative issue, you are not
            “substantially” involved. If you are not involved in the substantive merits, you may
            not be substantially involved, even though you put a lot of time into the matter. If
            you are merely responsible for reviewing the matter for compliance with
            administrative or budgetary considerations, you also are not substantially involved.

       2.       Two-Year Ban. For two years after leaving federal employment, you must not,
on behalf of someone else, try to influence any federal government officer or employee
concerning a particular matter involving a specific party that was pending under your official
responsibility during the last year of government service. Violations are subject to criminal
prosecution and fines. 18 U.S.C. § 207(a)(2).

A matter was under your “official responsibility” if you had “direct administrative or operating
authority, whether intermediate or final, and either exercisable alone or with others, and either
personally or through subordinates, to approve, disapprove, or otherwise direct Government
action.” Ordinarily, the scope of an employee’s official responsibility is determined by those
functions assigned by statute, regulation, executive order, job description, or delegation of
authority.

       3.      One-Year Ban. You must not represent, aid, or advise any other person except
the United States in a trade or treaty negotiation in which you participated personally and
substantially during the last year of government service. Violations are subject to criminal
prosecution and fines. 18 U.S.C. § 207(b).




CFPB Ethics Office:
Post-Employment Ethics Briefing (for Employees Other Than Executives )                         Page 2
       Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 28 of 38




III.    BAN ON COMPENSATION FROM REPRESENTATIONAL SERVICES PROVIDED
        DURING GOVERNMENT EMPLOYMENT

        1.     Prohibition on Compensation Received From Representation of Third
Parties. You must not receive, either directly or indirectly, compensation for representational
services rendered on behalf of a third party in connection with a particular matter in which the
United States is a party or has a direct and substantial interest (“covered representational
services”). This prohibition applies to covered representational services rendered during a time
period in which you were a federal employee, either by you personally, or by another person if
you share in the compensation for those services. The prohibition applies regardless of whether
you receive the compensation during your federal employment or after you leave federal service.
18 U.S.C. §203.

       2.      Example of Prohibited Compensation. You leave federal government
employment and accept a job at a law firm or consulting firm. While you still worked at the
Bureau and before you became an employee of the firm, the firm provided covered
representational services. You may not receive:
        Compensation that is in part dependent on actual firm profits, where such profits
           include compensation for covered representational services the firm provided during
           the time period while you were a government employee.
        A partnership interest that includes a share of fees generated from covered
           representational services rendered prior to your separation from federal service.

IV.     DISCLOSURE OF NON-PUBLIC GOVERNMENT INFORMATION
        1.     Prohibition on Disclosure of Non-Public Information. You must not disclose,
without authorization, to any person who is not an employee of the CFPB, a record of the CFPB
that the CFPB has not already made public. 12 CFR § 1070.4.

       2.      Prohibition on Disclosing the Bureau’s Confidential Information. Except as
required by law or as provided in the Bureau’s regulations concerning confidential information,
you must not disclose such confidential information to any person who is not an employee of the
CFPB. 12 CFR § 1070.41. Confidential information includes:

        (1) Confidential Consumer Complaint Information—information received or generated
            pursuant to 12 U.S.C. §§ 5493, 5534.
        (2) Confidential Investigative Information (CII)—information received subject to civil
            investigative demands, or received as part of a government investigation or
            enforcement action. This includes information revealing the existence of any non-
            public investigation.



CFPB Ethics Office:
Post-Employment Ethics Briefing (for Employees Other Than Executives )                   Page 3
      Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 29 of 38




        (3) Confidential Supervisory Information (CSI)—information derived from exercise of
            supervisory authority. This includes information that reveals the existence of any
            given examination.
        (4) Other Confidential Information—other CFPB information that is exempt from FOIA
            disclosure pursuant to 5 U.S.C. 552(b), such as pre-decisional deliberative process
            privileged material (Exemption 5), personal information (Exemption 6), or
            confidential commercial or financial information (Exemption 4).

        3.      Prohibition on Theft or Conversion of Government Information. You must
not knowingly steal or convert to the use of another, a “thing of value” that belongs to the United
States Government. “Thing of value” includes intangible property such as information, records,
and data. The prohibition covers misuse, abuse, and unauthorized exercise of control over
property in such a manner that creates serious interference with the government’s ownership
rights in the property. Violations are subject to criminal prosecution and fines. 18 U.S.C. § 641.

V.      DUTIES OF FORMER ATTORNEYS OF CFPB
Various state rules and standards of professional conduct impose duties and responsibilities on
lawyers leaving CFPB employment. All American jurisdictions except California base their
lawyer disciplinary rules on the ABA Model Rules. Each jurisdiction has modified the Model
Rules to fit its own particular needs. Bureau attorneys should review the law of their licensing
states to determine which rules apply to their post-employment conduct.

These are the most common rules, which generally apply to attorneys who served in a
representational capacity while a Bureau employee (i.e., employees in a Schedule A, Series 0905
Attorney position). These are permanent duties owed to CFPB. They do not expire with the
passage of time.

Rule 1.6: Duty to Protect Client Confidentiality. A lawyer must not reveal information
obtained during the course of representing CFPB that relates to that representation. In some
jurisdictions, a lawyer may not use or reveal a secret or confidence of CFPB regardless of
whether the use would be harmful to CFPB.

Rule 1.9: Duties to Former Clients. A lawyer who represented CFPB in a matter may not
represent a subsequent client in a same or substantially related matter where that new client’s
interests are materially adverse to those of CFPB.

Rule 1.11: Special Conflicts of Interest for Former Government Employees. A lawyer must
not represent a client in connection with a matter in which the lawyer participated personally and
substantially while employed at CFPB. This disqualifying conflict also may impute to other
lawyers within a law firm that the lawyer joins after leaving CFPB, unless the firm takes certain
“ethics wall” screening steps.


CFPB Ethics Office:
Post-Employment Ethics Briefing (for Employees Other Than Executives )                      Page 4
      Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 30 of 38




    VI.     PROCUREMENT INTEGRITY
      1.    One Year Ban on Accepting Compensation After Serving in One of Seven
Positions on a Procurement over $10 Million. For one year, you may not accept compensation
from a contractor if you served in one of seven positions on a procurement over $10 million. 41
U.S.C. § 423.

      a. The seven positions are:
            (1) Contracting officer
            (2) Source selection authority
            (3) Member of the source selection evaluation board
            (4) Chief of a financial or technical evaluation team
            (5) Program manager
            (6) Deputy program manager
            (7) Administrative contracting officer

      b. The one-year compensation ban begins on the date the contract is awarded for
         employees that were:
             (1) Contracting officers
             (2) Source selection authorities
             (3) Members of the source selection evaluation board
             (4) Chief of a financial or technical evaluation team

      c. The one-year compensation ban begins on the last day the employee served in the
         position for:
         (1) Program managers
         (2) Deputy program managers
         (3) Administrative contracting officers

     2.    One Year Ban on Accepting Compensation After Making One of Seven
Decisions on a Procurement over $10 Million. For one year, you may not accept
compensation from a contractor if you personally made one of seven types of decisions on a
procurement over $10 million. 41 U.S.C. § 423.

      a. The seven types of decisions are:
          (1) Award a contract
          (2) Award a subcontract
          (3) Award a modification
          (4) Award a task order or delivery order
          (5) Establish overhead or other rates
          (6) Approve a contract payment or payments
          (7) Pay or settle a claim


CFPB Ethics Office:
Post-Employment Ethics Briefing (for Employees Other Than Executives )                  Page 5
      Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 31 of 38




      b.    For these decision-makers, the compensation ban starts on the date of the decision.

        3. These compensation restrictions apply only to compensation by the prime contractor.
It does not apply to compensation by a different division or affiliate of the contractor that does
not produce the same or similar products or services.




Questions?
Please direct all questions to EthicsHelp@cfpb.gov.




CFPB Ethics Office:
Post-Employment Ethics Briefing (for Employees Other Than Executives )                     Page 6
Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 32 of 38




            EXHIBIT A-4
Student Loan Repayment Options In Light Of CFPB V. Navient - Law360
         Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 33 of 38




                            Portfolio Media. Inc. | 111 West 19th Street, 5th floor | New York, NY 10011 | www.law360.com
                                           Phone: +1 646 783 7100 | Fax: +1 646 783 7161 | customerservice@law360.com



        Student Loan Repayment Options In Light Of
        CFPB V. Navient
        (March 30, 2017, 12:37 PM EDT)
        On Jan. 18, 2017, the Consumer Financial Protection Bureau filed a
        complaint against student loan servicer Navient Corporation,
        Navient Solutions Inc. and Pioneer Credit Recovery Inc. that, among
        other allegations, claims that “Navient’s acts and practices related to
        steering of borrowers into forbearance caused or was likely to cause
        substantial consumer injury.”[1] The CFPB’s argument states that
        “since at least July 2011, despite publicly assuring borrowers that it
        will help them identify and enroll in an appropriate, affordable
        repayment plan, Navient has routinely disregarded that commitment
        and instead steered borrowers experiencing long-term distress or
        hardship into forbearance.”[2]
                                                                                                   Xiaoling Ang
        Whether borrowers will benefit from loan modification is difficult to
        determine ex-ante, that is, when the loan modification is performed. Student loans, by
        design, are outstanding for months, if not years, after they are modified, and the net effect
        of any modification cannot be known until the full amount is repaid. Loan repayment terms
        may depend on multiple factors, including income, expenditures and interest rate changes.
        Different terms lead to different total payments, durations of repayment and instances of
        default. Quantifying the benefit of one measure versus another, however, depends on the
        individual borrower.

        A few examples better illustrate the point. By way of background, federal student loan
        borrowers have several loan modification options.[3] For the purposes of the illustrations
        in this article I focus on the contrast between income-based repayment (IBR) and
        forbearance. IBR modifications can extend the term of a loan from the standard 10-year
        loan to up to 20 years for borrowers who are new borrowers as of July 1, 2014.[4] The
        U.S. Department of Education determines payments based on “discretionary income,”
        which is calculated as “the difference between your income and 150 percent of the poverty
        guideline for your family size and state of residence.”[5] The payments are then set at the
        maximum of 10 percent monthly discretionary income or the borrower’s original monthly
        payment under the standard plan.[6] Borrowers experiencing financial hardship can also
        suspend their payments by requesting forbearance, with the condition that interest will
        accrue and their future payments may be reamortized.[7]

        For the first example, consider two borrowers, Borrower A and Borrower B, who both
        initially borrow $30,000 at a fixed 6.31 percent interest rate, which corresponds to the
        current Direct PLUS Loans rate for newly disbursed loans.[8] Suppose that both borrowers
        make on-time payments for 12 months after their grace periods, but then experience
        periods where they have $0 in income. After these periods of $0 income end they will both
        start earning $45,000 per year, with 2 percent annual wage increase. At the beginning of
        the period where they have $0 income, Borrower A chooses to modify his loan using
Student Loan Repayment Options In Light Of CFPB V. Navient - Law360
         Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 34 of 38


        forbearance, so his loan will reamortize after he exits forbearance. Borrower B, meanwhile,
        chooses IBR, so his payments will be the lower of 10 percent of his discretionary income or
        his original $337.75 monthly payment. Even with a relatively comprehensive
        understanding of their future earnings, based on the information at hand, it is still unclear
        whether Borrower A will be paying more than Borrower B over the life of the loan.

        The missing piece of information to make this comparison is the number of consecutive
        months the borrowers will have incomes of $0. If we knew this we would know that, given
        these assumptions, Borrower A would pay less in total nominal payments than Borrower B
        if they have fewer than 49 consecutive months of $0 income, as illustrated in Exhibit 1. For
        example, with 25 months of $0 income, the total paid by Borrower A under forbearance
        would be $45,640.46, whereas the total paid by Borrower B under IBR would be
        $58,715.75.

                                                 Exhibit 1




        Furthermore, as illustrated in Exhibit 2, the repayment period, conditional on making all
        payments, would be longer for Borrower B than Borrower A until 120 months of having $0
        income. The comparison of Borrower A to Borrower B illustrates the challenge in assessing
        the trade-off between a longer term with potentially lower monthly payments and a
        shorter term with potentially higher minimum monthly payment once the $0 income period
        ends, and what this means in terms of total payments.

                                                 Exhibit 2
Student Loan Repayment Options In Light Of CFPB V. Navient - Law360
         Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 35 of 38




        The example of borrower A versus borrower B includes only 1 period of $0 income and has
        predictable income for the remaining repayment period. Labor markets, however, are more
        complicated, and borrowers may experience multiple spells of low income or large
        differences in income between years. Exhibit 3 plots the annual income of three
        respondents from the Bureau of Labor Statistics’ National Longitudinal Survey of Youth
        1997[9] who have a bachelor’s degree and had a government loan. These borrowers were
        born between 1980 and 1984, and the years since they received their bachelor’s degree in
        the figure correspond to years between 2004 and 2013. While each of these borrowers
        experienced a year that they were not enrolled in school where their nominal income was
        less than $10,000 post-graduation, their income paths are very different after experiencing
        a sub-$10,000 income year.

        Borrower 1 made only $500 two years after graduating, but that jumped to over $75,000
        two years later and remained high for the rest of the survey period. Given his relatively
        short period of low income, retrospectively it appears that Borrower 1 may have been
        better off choosing forbearance over IBR. While Borrower 2 similarly experienced one year
        with lower income and then relatively stable earnings, he earned $9,750 the first year
        after graduating, $36,750 the next year, and then earns between $26,000 and $30,000 in
        all subsequent years. In light of these lower earnings, the appropriate choice for Borrower
        2 may depend on how much debt he has and how that affects IBR payments. Borrower 3’s
        income profile, meanwhile, illustrates an issue abstracted away from in the stylized
        example in Exhibit 1 and Exhibit 2: the possibility of multiple spells of low income.
        Borrower 3 experiences a large increase and decrease in income: household income is
        below $19,000 for the first four years after graduating, then $78,982 five years after
        graduating, and $14,500 in year 8. The contrast between these three income profiles
        demonstrates that borrowers who experience similar incomes early on may experience
        different income profiles in later years.

                                                Exhibit 3
Student Loan Repayment Options In Light Of CFPB V. Navient - Law360
         Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 36 of 38




        In considering a possible ex-post, or after the events have occurred, analysis of a student
        loan servicing program, there are a few considerations to keep in mind. First, most loans
        that have been modified since July 2011 have not all run their course, so there are future
        income and employment outcomes that may affect the total paid and duration of these
        loans. Loan characteristics interact in complicated ways with labor markets, including
        unemployment duration and benefits,[10] wage growth,[11] and income dynamics.[12]
        Evaluating observed outcomes involves assessing the myriad ways in which repayment
        may have been affected through customer income and individual consumers’ preferences
        for longer terms, lower periodic payments or lower total payments.

        Determining if one repayment plan is better than another for a given borrower is a
        complicated question even when the data is at hand and there is some distance between
        the selection of the repayment plan and when the analysis is performed. The task of
        “trying to determine the income-driven plan that is most-appropriate for each
        borrower”[13] is to provide guidance under uncertainty, and it can be a tall order even
        given information about the current “particular financial situation.”[14] Since there may
        not be a clear “best” plan at the time of the loan modification, nor even clarity about
        whether an income-driven plan or forbearance are appropriate, protocols ought to capture
        the nuances and complexity of this uncertainty for a given borrower. Consequently, it
        would be helpful to illustrate the trade-offs between the different programs for the
        borrower.

        The U.S. Department of Education has created an interactive online repayment estimator
        that illustrates the contrast between different repayment options based on current income.
        [15] The online tool is a decent initial resource for borrowers, but it has limitations. The
        calculator omits forbearance as an option, restricts discretionary income growth to 5
        percent each year, and holds family size constant. A more robust tool — provided either by
        the government or servicers — that allows borrowers to see full amortization schedules as
        well as varying income profiles, family size and other parameters would be beneficial.
        Adding these parameters to the estimator would not only allow borrowers to see more
        potentially realistic repayment scenarios but also to raise awareness of the parameters
Student Loan Repayment Options In Light Of CFPB V. Navient - Law360
         Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 37 of 38


        that may affect the appropriateness of particular financing decisions.

        —By Xiaoling (Ling Ling) Ang, Edgeworth Economics LLC

        Xiaoling Ang is a principal consultant at Edgeworth Economics in Washington, D.C.

        The opinions expressed are those of the author(s) and do not necessarily reflect the views
        of the firm, its clients, or Portfolio Media Inc., or any of its or their respective affiliates.
        This article is for general information purposes and is not intended to be and should not be
        taken as legal advice.

        [1] Consumer Financial Protection Bureau v. Navient Corp., 3:17-cv-00101-RDM (M. D. Pa.
        Jan. 18, 2017) (Cmplt), ¶144.

        [2] Cmplt ¶40.

        [3] These include the option to modify their loans from a standard 10-year fixed rate
        repayment plan to a graduated repayment plan, or one of several income-based
        repayment plans that extend the term of the loan to up to 25 years and adjust payments
        based on a borrower’s income. See Federal Student Aid, U.S. Department of Education.
        Income-Driven Plans, https://studentaid.ed.gov/sa/repay-loans/understand/plans/income-
        driven (last visited March 28, 2017).

        [4] Federal Student Aid, U.S. Department of Education. Income-Driven Plans,
        https://studentaid.ed.gov/sa/repay-loans/understand/plans/income-driven (last visited
        March 28, 2017).

        [5] Federal Student Aid, U.S. Department of Education, Glossary,
        https://studentaid.ed.gov/sa/glossary#Discretionary_Income (last visited March 28,
        2017).

        [6] Supra note 4.

        [7] Ibid.

        [8] Federal Student Aid, U.S. Department of Education, PLUS Loans,
        https://studentaid.ed.gov/sa/types/loans/plus (last visited March 28, 2017).

        [9] See National Longitudinal Surveys, U.S. Bureau of Labor Statistics, National
        Longitudinal Survey of Youth 1997, https://www.nlsinfo.org/content/cohorts/nlsy97 (last
        visited March 28, 2017).

        [10] See, e.g., Henry S. Farber & Robert G. Valletta, Do extended unemployment benefits
        lengthen unemployment spells? Evidence from recent cycles in the U.S. labor market, 50
        Journal of Human Resources 873–909 (2015).

        [11] See, e.g, Stephen G. Bronars & Melissa Famulari, Wage, Tenure, and Wage Growth
        Variation within and across Establishments, 15 Journal of Labor Economics 285–317
        (1997).

        [12] See, generally, studies related to the Panel Survey of Income Dynamics.
        https://psidonline.isr.umich.edu/ (last visited March 28, 2017).

        [13] Cmplt, ¶43.

        [14] Ibid.
Student Loan Repayment Options In Light Of CFPB V. Navient - Law360
         Case 3:17-cv-00101-RDM Document 393-1 Filed 01/13/20 Page 38 of 38


        [15] Federal Student Aid, U.S. Department of Education, Repayment Plans: Repayment
        Estimator,
        https://studentloans.gov/myDirectLoan/mobile/repayment/repaymentEstimator.action
        (last visited March 28, 2017).


        All Content © 2003-2020, Portfolio Media, Inc.
